Citation Nr: 0831297	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  06-20 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for perforation of the 
right tympanic membrane and residuals thereof.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from May 1969 to May 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2005 by the 
Department of Veterans Affairs (VA) Boston, Massachusetts, 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's impaired hearing does not meet the criteria 
for a disability under the laws administered by VA.

2.  There is no medical evidence of record diagnosing left 
ear tinnitus or attributing left ear tinnitus to active 
service.

3.  There is no evidence of inservice treatment for right ear 
tinnitus.  Right ear tinnitus was first manifested many years 
after discharge and there is no competent medical evidence 
relating it to active service.  

4.  The competent evidence on file shows that the veteran 
does not have current diagnoses of right or left ear tympanic 
perforation or any residuals thereof.  

5.  Appellant had a perforated left ear tympanic perforation 
during service following a fight, not as a result of acoustic 
trauma, and it resolved as no current residuals are 
identified.


CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss was not incurred in 
or aggravated by service; and sensorineural hearing loss may 
not be so presumed.  It does not qualify as a hearing loss 
disability for VA purposes.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).  

3.  A disability claimed as the residuals of right perforated 
tympanic membrane was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. §§ 5100 
et seq.  

Here, the Veterans Claims Assistance Act of 2000 (VCAA) duty 
to notify and assist has been satisfied.  Examination has 
been conducted, notice as to what evidence needed has been 
provided, and there is no indication that there is additional 
evidence or development that should be undertaken.  Further, 
the veteran was notified of the type of evidence necessary to 
establish a disability rating and effective date for that 
disability.  Letters of April 2005 and November 2006 provided 
pertinent notice and development information.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  The record includes statements of the 
veteran, service medical records, and reports of VA 
examination that was conducted in July 2005.  



Service connection for hearing loss

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.

Service connection will be rebuttably presumed for certain 
chronic diseases (e.g., sensorineural hearing loss) which are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For VA purposes, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

The threshold for normal hearing is from 0 to 20 decibels; 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

In regard to hearing loss disability, left ear tinnitus, and 
right perforated tympanic membrane residuals the record does 
not support a conclusion that the veteran has current 
disability.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Chelte 
v. Brown, 10 Vet. App. 268, 271 (1997). 

Service medical records show that the veteran's hearing was 
tested in February 1969, prior to induction, as well as, in 
April 1971, prior to separation.  His hearing was essentially 
within normal limits and no complaints were recorded.  At VA 
examination in July 2005, speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 100 
percent in the left ear.  Further, the pure tone threshold 
test results do not meet the regulatory definition for 
hearing loss disability.  The puretone thresholds at the 
frequencies of 1000, 2000, 3000, and 4000 hertz were 10, 20, 
25, and 35, in the right ear, respectively, and 10, 10, 25, 
and 30, respectively, in the left ear.  The VA audiologist 
noted that the veteran's audiometrics were not indicative of 
hearing loss as defined by the VA.  

In regard to residuals of right perforated tympanic membrane, 
the service medical do show any treatment, diagnosis or 
findings related to perforation of the right ear.  The 
records do show that in October 1969, the veteran reported 
that he injured his left ear in a fight 3-4 weeks previously.  
The diagnosis was left ear perforated tympanic membrane.  
Significantly however, both tympanic membranes were 
considered normal the next month.  More importantly, the most 
recent medical evidence, of record, the July 2005 VA 
examination report shows that there are no residuals of the 
tympanic membrane perforation.  The tympanic membranes were 
intact and there was no scarring.   

The same is true of left ear tinnitus; the VA physician and 
audiologist noted the veteran's history and neither diagnosed 
left ear tinnitus.  Accordingly, the preponderance of the 
evidence is against the claims for service connection for 
hearing loss disability, left ear tinnitus, and perforated 
tympanic membrane.

Service connection for right ear tinnitus 

The Board also finds that the evidence does not support the 
appellant's theory that right ear tinnitus is a result of his 
military service.  In regard to Hickson, the VA examiners in 
July 2005 diagnosed right ear tinnitus.

Significantly, the service medical records do not show 
complaints, findings, or diagnoses regarding tinnitus in the 
right ear or as noted above, any other impairment involving 
the right ear.  The veteran reported that he received 
treatment for the right ear after artillery training 
exercises.  However, the service medical records only show 
treatment for the left ear.  As noted above, he received 
treatment for left ear tympanic membrane perforation in 
October 1969, after a fight.  He also received treatment for 
left ear otitis externa in November and December 1969.  Again 
there was no history of acoustic trauma.

Another problem with this service connection claim arises 
with the third element of Hickson: competent medical evidence 
of a nexus, or link, between the veteran's military service 
and his right ear tinnitus.  The VA examiner concluded that 
the veteran's right ear tinnitus was related to inservice and 
post service noise exposure.  (The veteran's reported an 
occupational history of automotive mechanic.)  Unfortunately, 
it appears that this diagnosis was based on the veteran's 
history.  The United States Court of Appeals for Veterans 
Claims (Court) has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 
460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In this case, 
appellant gave the examiners a history of perforation of a 
tympanic membrane as a result of acoustic trauma.  This does 
not appear to be factually accurate.  The perforation 
followed a fight and was in the left ear, not the right ear 
where tinnitus was diagnoses.  Appellant reportedly does not 
recall when the tinnitus began.

As noted, the VA audiologist and physician appear to base 
their opinion on the veteran's reported history of being 
exposed to noise that was traumatic enough to require medical 
treatment.  Significantly, the service medical records do not 
corroborate the veteran's reported inservice history.  As 
noted above, there is no evidence of treatment, diagnoses, or 
medical finding regarding right ear impairment.  

Moreover, while the veteran may have been exposed to 
artillery fire during service, there is a significant period 
between service discharge and a diagnosis of tinnitus.  In 
fact, the earliest evidence documenting a diagnosis of right 
ear tinnitus consists of the July 2005 VA examination report, 
which is more than 33 years after service discharge.  This is 
significant in that there was an extended period of time 
between service discharge and the showing of the claimed 
disability.  A history of continuing tinnitus from service 
has not been provided.

In summary, without evidence of in-service injury, the 
extensive period of time subsequent to service discharge 
before right ear tinnitus is diagnosed, and the lack of 
competent medical nexus, the Board finds that an excessive 
degree of speculation is required to conclude that the 
veteran's right ear tinnitus is related to military service.  
The Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus loss is denied.

Service connection for perforation of the right ear and the 
residuals thereof is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


